Name: Commission Regulation (EC) No 1579/2001 of 1 August 2001 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  marketing;  international trade
 Date Published: nan

 Avis juridique important|32001R1579Commission Regulation (EC) No 1579/2001 of 1 August 2001 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 209 , 02/08/2001 P. 0014 - 0015Commission Regulation (EC) No 1579/2001of 1 August 2001amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade thereinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 2724/2000(2), and in particular Article 19(3), thereof,Whereas(1) At the 11th session of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), held in Gigiri (Kenya) from 10 to 20 April 2000, the Parties adopted Conference Resolution 11.10 concerning trade in hard corals.(2) The "Notes on interpretation of Annexes A, B, C and D" set out in the Annex to Regulation (EC) No 338/97 need to be adapted in order to incorporate some of the terms of Resolution 11.10 concerning definitions of coral sand and coral fragments, in accordance with the definition of "specimens" given by Article 2(t) of Regulation (EC) No 338/97.(3) Amendments have been made to Appendix III to the Convention on International Trade in Endangered Species of Wild Fauna and Flora. Those amendments should be incorporated in Annex C to Regulation (EC) No 338/97.(4) Regulation (EC) No 338/97 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora established pursuant to Article 18 of Regulation (EC) No 338/97,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 338/97 is amended as shown in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 320, 18.12.2000, p. 1.ANNEXThe Annex to Regulation (EC) No 338/97 is amended as follows:1. The "Notes on interpretation of Annexes A, B, C and D" are amended as follows: (a) Paragraph 12 is replaced by the following: "12. (III) against the name of species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated by a two-letter code as follows: AR (Argentina), BO (Bolivia), BR (Brazil), BW (Botswana), CA (Canada), CO (Colombia), CR (Costa Rica), GB (United Kingdom of Great Britain and Northern Ireland), GH (Ghana), GT (Guatemala), HN (Honduras), ID (Indonesia), IN (India), MY (Malaysia), MU (Mauritius), MX (Mexico), NP (Nepal), PE (Peru), TN (Tunisia), UY (Uruguay) and ZA (South Africa)."(b) The following annotation is inserted at the end of paragraph 15: >TABLE>+ 219 Population of Peru.(c) In paragraph 17 the annotation °610 is replaced by the following: >TABLE> ° 610. The following are not subject to the provisions of this Regulation:FossilsCoral sand, that is to say material consisting entirely or in part of finely crushed fragments of dead coral no larger than 2 mm in diameter and which may also contain, amongst other things, the remains of Foraminifera, mollusc and crustacean shell, and coralline algae.Coral fragments (including gravel and rubble), that is to say unconsolidated fragments of broken finger-like dead coral and other material between 2 and 30 mm in diameter.2. Annex C, in the family "MELIACEAE" listed under the heading "FLORA", is amended as follows: (a) The entry "Cedrela odorata(III PE) +219 5(Cigar-box cedar)" is added.(b) The entry "Swietenia macrophylla(III BO, BR, CR, MX) +218 5(Big-leaf mahogany)" is replaced by: "Swietenia macrophylla(III BO, BR, CR, MX, PE) +218 5(Big-leaf mahogany)".3. Annex C, in the family "THYMELACEAE" listed under the heading "FLORA", the following entry is added: "Gonystylus spp. (ID) 1(Ramin)."